                                               Case 15-14956-abl         Doc 322     Entered 02/11/19 11:40:38         Page 1 of 8


                                           1   LARSON ZIRZOW & KAPLAN, LLC
                                               ZACHARIAH LARSON, ESQ.
                                           2   Nevada Bar No. 7787
                                               E-mail: zlarson@lzklegal.com
                                           3
                                               MATTHEW C. ZIRZOW, ESQ.
                                           4   Nevada Bar No. 7222
                                               E-mail: mzirzow@lzklegal.com
                                           5   850 E. Bonneville Ave.
                                               Las Vegas, Nevada 89101
                                           6   Tel: (702) 382-1170
                                           7   Fax: (702) 382-1169

                                           8   Attorneys for Reorganized Debtor

                                           9
                                                                         UNITED STATES BANKRUPTCY COURT
                                          10                                FOR THE DISTRICT OF NEVADA
                                          11
                                               In re:                                                Case No.: BK-S-15-14956-abl
                                          12                                                         Chapter 11
Tel: (702) 382-1170 Fax: (702) 382-1169
 LARSON ZIRZOW & KAPLAN, LLC




                                               MARC JOHN RANDAZZA,
                                          13
                                                               Debtor.                               Date: March 20, 2019
        Las Vegas, Nevada 89101
          850 E Bonneville Ave.




                                          14                                                         Time: 1:30 p.m.
                                          15
                                               MOTION FOR: (I) ISSUANCE OF A DISCHARGE IN AN INDIVIDUAL CHAPTER 11
                                          16        CASE, AND (II) FOR FINAL DECREE AND ORDER CLOSING CASE

                                          17            Reorganized Debtor, Marc John Randazza (the “Debtor”), submits his motion (the

                                          18   “Motion”) seeking the issuance of a discharge in his individual chapter 11 bankruptcy case, and

                                          19   thereafter, the entry of a final decree and order closing his bankruptcy case. This Motion is

                                          20   supported by the Declaration of Marc John Randazza (the “Randazza Declaration”) filed in

                                          21   support, the papers and pleadings on file herein, judicial notice of which are respectfully requested,

                                          22   and any arguments of counsel made at the time of any hearings on this Motion.

                                          23   ...

                                          24   ...

                                          25   ...

                                          26

                                          27

                                          28



                                                                                                 1
                                               Case 15-14956-abl              Doc 322        Entered 02/11/19 11:40:38              Page 2 of 8




                                           1                                                Jurisdiction and Venue
                                           2
                                           2              1.       On August 28, 2015 (the “Petition Date”), the Debtor filed his voluntary petition
                                           3
                                           3   for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), thereby
                                           4
                                           4   commencing his individual bankruptcy case (the “Chapter 11 Case”). The Court has subject matter
                                           5
                                           5   jurisdiction to consider and determine this matter pursuant to 28 U.S.C. §§ 157 and 1334, and LR
                                           6
                                           6   1001(b)(1). This is a core proceeding pursuant to 28 U.S.C. § 157(b). Pursuant to LR 9014.2, the
                                           7
                                           7   Debtor consents to the entry of final orders and judgments by the bankruptcy judge as to the matters
                                           8
                                           8   set forth herein. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408(1) and 1409(a).
                                           9
                                           9                                                   Statement of Facts
                                          10
                                          10              2.       On September 13, 2018, the Debtor filed his proposed Chapter 11 Plan of
                                          11
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          11   Reorganization (as amended, the “Plan”) [ECF No. 269], and his proposed accompanying
 LARSON ZIRZOW & KAPLAN, LLC




                                          12
                                          12   disclosure statement [ECF No. 268].1
        Las Vegas, Nevada 89101




                                          13
          850 E Bonneville Ave.




                                          13              3.       On September 17, 2018, the Court entered an Order Granting Debtor’s Ex Parte
                                          14
                                          14   Motion for Order Pursuant to 11 U.S.C. § 105(d)(2)(B) and Local Rule 3017: (I) Granting
                                          15
                                          15   Conditional Approval of the [Proposed] Disclosure Statement, et al. [ECF No. 274].
                                          16
                                          16              4.       On November 13, 2018, the Court entered an Order Confirming Debtor’s Chapter
                                          17
                                          17   11 Plan of Reorganization, and Approving Disclosure Statement to Accompany Chapter 11 Pklan
                                          18
                                          18   on a Final Basis (the “Confirmation Order”) [ECF No. 300]. The Confirmation Order is now a
                                          19
                                          19   final and fully effective order.
                                          20
                                          20              5.       The Debtor’s Plan provides for one (1) class of secured claims, Class 1 (Specialized
                                          21
                                          21   Loan Servicing Claim), and the following three (3) classes of unsecured claims: Class 4 (Excelsior
                                          22
                                          22   Parties Claims), Class 5 (Jennifer Randazza Claims), and Class 6 (General Unsecured Claims).
                                          23
                                          23   See Plan Article III. Class 2 (Other Secured Claims) and Class 3 (Priority Non-Tax Claims) were
                                          24
                                          24   vacant and thus eliminated under the terms of the Plan. See Plan § 3.9.
                                          25
                                          25              6.       The Debtor’s sole secured claim (Class 1) encumbered his single family house
                                          26
                                          26   located at 10955 Iris Canyon Lane, Las Vegas, Nevada 89135. The Debtor has a long term
                                          27
                                          27
                                          28   1
                                                   Capitalized terms used herein but not defined herein shall have the meanings ascribed to such terms in the Plan.
                                          28
                                                                                                           2
                                               Case 15-14956-abl         Doc 322     Entered 02/11/19 11:40:38         Page 3 of 8




                                           1   mortgage on this property, and the terms of his confirmed Plan propose that this claim remain
                                           2
                                           2   unimpaired and subject to the repayment terms of the original loan obligations. The Debtor has
                                           3
                                           3   continued making all payments for this claim and there is an ample equity cushion in the property
                                           4
                                           4   of in excess of $400,000 or more, which value the Debtor exempted as part of his bankruptcy case.
                                           5
                                           5          7.      The Debtor’s Plan also provides that Class 4 (Excelsior Parties Claims) be paid in
                                           6
                                           6   accordance with the Excelsior Settlement Agreement, see Plan § 3.6, which was approved by the
                                           7
                                           7   Bankruptcy Court per an order entered on February 14, 2018 [ECF No. 219], and which provided
                                           8
                                           8   for total payments of $40,000. The Debtor has since paid all sums due and owing under the
                                           9
                                           9   Excelsior Settlement Agreement in full.
                                          10
                                          10          8.      The Debtor’s Plan also provides that Class 5 (Jennifer Randazza Claims) be paid
                                          11
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          11   pursuant to the Randazza Marital Settlement Documents. See Plan §§ 3.7 and 10.6. These
 LARSON ZIRZOW & KAPLAN, LLC




                                          12
                                          12   documents included the Marital Settlement Agreement by and between the Debtor and his ex-
        Las Vegas, Nevada 89101




                                          13
          850 E Bonneville Ave.




                                          13   spouse, Jennifer Randazza, dated as of November 30, 2017, as may be amended and corrected
                                          14
                                          14   from time to time, including the Addendums dated as of December 8, 2017 and May 24, 2018, as
                                          15
                                          15   well as any further amendments to the foregoing that those parties shall mutually agree to and both
                                          16
                                          16   execute from time to time. See ECF No. 268, Ex. 4; Plan § 1.1.61. The Plan provides that
                                          17
                                          17   “Confirmation of this Plan shall not alter, amend or impair the terms, conditions, rights,
                                          18
                                          18   obligations, claims and responsibilities of the Debtor and Jennifer Randazza pursuant to the
                                          19
                                          19   Randazza Marital Settlement Documents, and those documents are incorporated in full into this
                                          20
                                          20   Plan by reference.” Plan § 3.7.2. The Randazza Marital Settlement Documents require both the
                                          21
                                          21   payment of some shorter term obligations, but also contemplate various long term payments
                                          22
                                          22   including, in particular, child support for their minor children for at least another decade, and until
                                          23
                                          23   they reach the age of majority. The Debtor is current on all obligations under the Randazza Marital
                                          24
                                          24   Settlement Documents, and, for the avoidance of doubt, acknowledges that the entry of his
                                          25
                                          25   discharge does not discharge any obligations he has going forward under the Randazza Marital
                                          26
                                          26   Settlement Documents.
                                          27
                                          27          9.      The Debtor’s Plan further provides that Class 6 (General Unsecured Claims) be
                                          28
                                          28
                                                                                                 3
                                               Case 15-14956-abl        Doc 322      Entered 02/11/19 11:40:38         Page 4 of 8




                                           1   treated as follows:
                                           2
                                           2                  Holders of Class 6 Allowed General Unsecured Claims may receive,
                                           3
                                           3                  in full satisfaction of their Allowed Claims, their Pro Rata share of
                                           4                  the Debtor’s monthly plan payments, if and only to the extent
                                           4                  payments are made pursuant to the Plan pursuant to section
                                           5                  1129(a)(15) of the Bankruptcy Code. The Debtor does not anticipate
                                           5                  making payments to General Unsecured Creditors in Class 6 of the
                                           6                  Plan unless the Holder of an Allowed General Unsecured Claim files
                                           6
                                           7                  an objection to this Plan pursuant to section 1129(a)(15) of the
                                           7                  Bankruptcy Code. If a Holder of an Allowed General Unsecured
                                           8                  Claim in Class 6 Files a timely written objection to Confirmation of
                                           8                  the Plan and pursuant to section 1129(a)(15) of the Bankruptcy
                                           9                  Code, then the Debtor will either, at his option and in his sole and
                                           9                  absolute discretion: (a) pay in full the Allowed General Unsecured
                                          10                  Claim from funds that are not property of the Estate, or (b) make
                                          10
                                          11                  payments of his Projected Disposable Income beginning by no later
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          11                  than the first day of the month of the second month following the
 LARSON ZIRZOW & KAPLAN, LLC




                                          12                  Effective Date of the Plan, and continuing each and every months
                                          12                  thereafter for a period of five (5) years, which funds, if any, shall be
        Las Vegas, Nevada 89101




                                          13                  distributed Pro Rata to all Holders of Allowed General Unsecured
          850 E Bonneville Ave.




                                          13                  Claims.
                                          14
                                          14   Plan § 3.8.2. No timely written objection to confirmation of the Debtor’s Plan pursuant to section
                                          15
                                          15   1129(a)(15) of the Bankruptcy Code was received and thus no payments are due to any Holders of
                                          16
                                          16   claims in Class 6.
                                          17
                                          17          10.     On November 28, 2018, the Debtor filed his Notice of: (I) Occurrence of Effective
                                          18
                                          18   Date of Debtor’s Chapter 11 Plan of Reorganization; and (II) Bar Date for Filing Applications
                                          19
                                          19   for Allowance of Administrative Claims [ECF No. 316]. A copy of which is attached hereto as
                                          20
                                          20   Exhibit “1”. No applications for the allowance of any administrative claims were filed except for
                                          21
                                          21   several applications for the allowance of professional fees and costs for the Debtor’s professionals,
                                          22
                                          22   which were all granted by the Court [ECF Nos. 284, 307, 314, and 302].
                                          23
                                          23          11.     Since the Effective Date of his Plan, the Debtor has made all payments required by
                                          24
                                          24   his Plan to date, including the payment in full of all obligations under the Excelsior Settlement
                                          25
                                          25   Agreement, and the only remaining payments are on long term secured mortgage debt and long
                                          26
                                          26   term obligations under the Randazza Marital Settlement Documents.
                                          27
                                          27          12.     The Debtor did not exempt any property that would invoke section 522(q)(1) of the
                                          28
                                          28
                                                                                                 4
                                               Case 15-14956-abl         Doc 322     Entered 02/11/19 11:40:38         Page 5 of 8




                                           1   Bankruptcy Code. There are no pending proceedings in which the Debtor may be found: (i) guilty
                                           2
                                           2   of a felony, or (ii) liable for a debt of the kind described by section 522(q)(1)(B).
                                           3
                                           3          13.     On January 25, 2019, the Debtor filed his Certificate of Compliance per NVB Form
                                           4
                                           4   3022.1 [ECF No. 319], and served a negative notice thereof as required [ECF No. 320]. No
                                           5
                                           5   creditor or party in interest filed any objection to the foregoing.
                                           6
                                           6                                             Legal Argument
                                           7
                                           7   A.     Discharge.
                                           8
                                           8          14.     Section 1141(d)(5)(A) of the Bankruptcy Code provides that “unless after notice
                                           9
                                           9   and a hearing the court orders otherwise for cause, confirmation of a plan does not discharge any
                                          10
                                          10   debt provided for in the plan until the court grants a discharge on completion of all payments under
                                          11
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          11   the plan.” 11 U.S.C. § 1141(d)(5)(A). This section provides no guidance or examples of what
 LARSON ZIRZOW & KAPLAN, LLC




                                          12
                                          12   might constitute cause for granting a discharge prior to completion of all plan payments, however,
        Las Vegas, Nevada 89101




                                          13
          850 E Bonneville Ave.




                                          13   courts have considered such factors as the assurance, in the form of collateral, that creditors will
                                          14
                                          14   receive the amounts they have been promised even if the plan payments are not made, the value of
                                          15
                                          15   the property as compared with the amount of the debt secured thereby, and a debtor’s income and
                                          16
                                          16   its reliability. See In re Sheridan, 391 B.R. 287, 290 & n.3 (Bankr. E.D.N.C. 2008).
                                          17
                                          17          15.     As previously noted, the Debtor has made all payments as required under his Plan
                                          18
                                          18   to date, and the only remaining payments are to Class 1 (Specialized Loan Servicing Claim), which
                                          19
                                          19   is a long term secured mortgage obligation that was unimpaired under the Plan, and various
                                          20
                                          20   obligations owing to his ex-spouse per Class 5 (Jennifer Randazza Claims), most of which are long
                                          21
                                          21   term obligations such as child support, and for which the Debtor acknowledges he remains fully
                                          22
                                          22   responsible. Notwithstanding such future payments, the Debtor asserts that he is entitled to a
                                          23
                                          23   discharge for cause because such remaining payments are long-term obligations, he has made all
                                          24
                                          24   payments to date, he has maintained all property insurance and real property taxes on the property
                                          25
                                          25   to date, and there is an ample equity cushion of hundreds of thousands of dollars in the property in
                                          26
                                          26   any event, thus providing the lender with ample adequate protection.            Likewise, as to the
                                          27
                                          27   obligations owing to the Debtor’s ex-spouse and his minor children, the Debtor is current and, in
                                          28
                                          28
                                                                                                 5
                                               Case 15-14956-abl         Doc 322     Entered 02/11/19 11:40:38         Page 6 of 8




                                           1   any event, acknowledges that his discharge does not impact his obligations to continue paying all
                                           2
                                           2   sums due and owing under the Randazza Marital Settlement Documents. Additionally, no
                                           3
                                           3   objection has been filed by any creditor or party in interest to the Debtor’s Certificate of
                                           4
                                           4   Compliance.
                                           5
                                           5          16.     Finally, the Debtor also satisfies section 1141(d)(5)(C) of the Bankruptcy Code
                                           6
                                           6   because there is no reasonable cause to believe that section 522(q)(1) of the Bankruptcy Code may
                                           7
                                           7   be applicable to the Debtor; and there is not pending any proceeding in which the Debtor may be
                                           8
                                           8   found guilty of a felony of the kind described in section 522(q)(1)(A) or liable for a debt of the
                                           9
                                           9   kind described in section 522(q)(1)(B). Accordingly, the Debtor satisfies the requirements of
                                          10
                                          10   section 1141(d)(5)(B) and (C) for the entry of a discharge.
                                          11
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          11   B.     Case Closure and Final Decree.
 LARSON ZIRZOW & KAPLAN, LLC




                                          12
                                          12          17.     Both section 350(a) of the Bankruptcy Code and Fed. R. Bankr. P. 3022 require
        Las Vegas, Nevada 89101




                                          13
          850 E Bonneville Ave.




                                          13   that a bankruptcy case “shall” be closed upon it being “fully administered.” 11 U.S.C. § 350(a)
                                          14
                                          14   (“After an estate is fully administered and the court has discharged the trustee, the court shall close
                                          15
                                          15   the case.”) (emphasis added); Fed. R. Bankr. P. 3022 (“After an estate is fully administered in a
                                          16
                                          16   chapter 11 reorganization case, the court, on its own motion or on motion of a party in interest,
                                          17
                                          17   shall enter a final decree closing the case.”) (emphasis added); Fed. R. Bankr. P. 3022 advisory
                                          18
                                          18   committee note (“Section 350 of the Code requires the court to close the case after the estate is
                                          19
                                          19   fully administered and the trustee has been discharged.”) (emphasis added) [hereinafter, the
                                          20
                                          20   “Advisory Notes”]; see also LR 3022 and 3022.1.
                                          21
                                          21          18.     The Bankruptcy Code does not define “fully administered,” however, the Advisory
                                          22
                                          22   Notes provide the following guidance:
                                          23
                                          23                  Entry of a final decree closing a chapter 11 case should not be
                                          24
                                                              delayed solely because the payments required by the plan have not
                                          24
                                          25                  been completed. Factors that the court should consider in
                                          25                  determining whether the estate has been fully administered include
                                          26                  (1) whether the order confirming the plan has become final, (2)
                                          26                  whether deposits required by the plan have been distributed, (3)
                                          27                  whether the property proposed by the plan to be transferred has been
                                          27                  transferred, (4) whether the debtor or the successor of the debtor
                                          28
                                          28
                                                                                                 6
                                               Case 15-14956-abl         Doc 322      Entered 02/11/19 11:40:38        Page 7 of 8




                                                                under the plan has assumed the business or the management of the
                                           1                    property dealt with by the plan, (5) whether payments under the plan
                                           2
                                           2                    have commenced, and (6) whether all motions, contested matters,
                                           3                    and adversary proceedings have been finally resolved. The court
                                           3                    should not keep the case open only because of the possibility that
                                           4                    the court’s jurisdiction may be invoked in the future. . . .
                                           4
                                           5   Fed. R. Bankr. P. 3022 advisory committee’s note (1991 amendment).
                                           5
                                           6           19.      In applying the six (6) factors articulated in the Advisory Notes, courts have noted
                                           6
                                           7   that “[t]he nature of these considerations calls for a flexible, case-by-case evaluation of a number
                                           7
                                           8   of procedural and practical factors.” In re Johnson, 402 B.R. 851, 856 (Bankr. N.D. Ind. 2009)
                                           8
                                           9   (citing In re Union Home & Indus., Inc., 375 B.R. 917, 917 (B.A.P. 10th Cir. 2007)). Further, the
                                           9
                                          10   factors listed in the Advisory Note are not considered exhaustive, nor must a party demonstrate all
                                          10
                                          11   of the factors before the court may find a case to be fully administered and enter a final decree.
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          11
 LARSON ZIRZOW & KAPLAN, LLC




                                          12   See Union Home & Indus., Inc., 375 B.R. at 917.
                                          12
        Las Vegas, Nevada 89101




                                          13           20.      Applying the six (6) factors to the case at hand clearly indicates that the Debtor’s
          850 E Bonneville Ave.




                                          13
                                          14   Chapter 11 Case should be closed. First, the Confirmation Order is final. Second, all payments
                                          14
                                          15   required under the Plan have been made except for certain long-term obligations. Third, as of the
                                          15
                                          16   time of the hearing on this Motion, all property to be transferred under the Plan, save and except
                                          16
                                          17   for continuing payments on long term obligations, will have been transferred. Fourth, the Debtor
                                          17
                                          18   has assumed the business or the management of the business dealt with by the Plan. Fifth,
                                          18
                                          19   distributions under the Plan have commenced. Sixth, all motions, contested matters, and adversary
                                          19
                                          20   proceedings have been finally resolved. As a result, good cause exists to enter a final decree and
                                          20
                                          21   order closing this Chapter 11 Case, and to avoid the Debtor having to incur further U.S. Trustee
                                          21
                                          22   fees and costs complying with the post-confirmation reporting obligations, which are unnecessary
                                          22
                                          23   at this point.
                                          23
                                          24   ...
                                          24
                                          25   ...
                                          25
                                          26   ...
                                          26
                                          27
                                          27
                                          28
                                          28
                                                                                                 7
                                               Case 15-14956-abl         Doc 322       Entered 02/11/19 11:40:38     Page 8 of 8




                                           1                                                Conclusion
                                           2
                                           2           WHEREFORE, the Debtor requests the issuance of a discharge pursuant to section
                                           3
                                           3   1141(d)(5) of the Bankruptcy Code in his Chapter 11 Case, and further requests that his Chapter
                                           4
                                           4   11 Case thereafter be closed and a final decree entered. The Debtor also request such other and
                                           5
                                           5   further relief as is just and proper.
                                           6
                                           6           Dated: February 11, 2019.
                                           7                                                        By:     /s/ Matthew C. Zirzow
                                           7                                                              LARSON ZIRZOW & KAPLAN, LLC
                                           8
                                           8                                                              ZACHARIAH LARSON, ESQ.
                                           9                                                              MATTHEW C. ZIRZOW, ESQ.
                                           9                                                              850 E. Bonneville Ave.
                                          10                                                              Las Vegas, Nevada 89101
                                          10
                                          11                                                              Attorneys for Reorganized Debtor
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          11
 LARSON ZIRZOW & KAPLAN, LLC




                                          12
                                          12
        Las Vegas, Nevada 89101




                                          13
          850 E Bonneville Ave.




                                          13
                                          14
                                          14
                                          15
                                          15
                                          16
                                          16
                                          17
                                          17
                                          18
                                          18
                                          19
                                          19
                                          20
                                          20
                                          21
                                          21
                                          22
                                          22
                                          23
                                          23
                                          24
                                          24
                                          25
                                          25
                                          26
                                          26
                                          27
                                          27
                                          28
                                          28
                                                                                                8
